 Case 1:19-cv-01954-LPS Document 13 Filed 01/21/20 Page 1 of 2 PageID #: 279




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 OTSUKA PHARMACEUTICAL CO., LTD.
 AND H. LUNDBECK A/S,

                  Plaintiffs,
                                                    Civ. Action No. 19-cv-1954-LPS
                       v.

 HETERO USA, INC., HETERO DRUGS,
 LTD., HETERO LABS, LTD., UNIT-V
 HETERO LABS, LTD. and HONOUR LAB
 LTD.,
                 Defendants.

                   DEFENDANT HONOUR LAB LTD.’S
     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT AGAINST DEFENDANT
              HONOUR PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Honour Lab Ltd. moves

to dismiss all counts of the Complaint (D.I. 1) filed by the plaintiffs, Otsuka Pharmaceutical Co.,

Ltd. and H. Lundbeck A/S (“Plaintiffs”), with prejudice with respect to defendant Honour. The

grounds for this motion are set forth in the Opening Brief in Support of Motion to Dismiss Pursuant

to Fed. R. Civ. P. 12(b)(6) of Defendant Honour Lab Ltd., filed herewith.


 Dated: January 21, 2020                              /s/ Kenneth L. Dorsney
                                                    Kenneth L. Dorsney (#3726)
 OF COUNSEL:                                        MORRIS JAMES LLP
                                                    500 Delaware Avenue, Suite 1500
                                                    Wilmington, DE 19801
  Dmitry V. Shelhoff                                (302) 888-6800
  PERGAMENT & CEPEDA LLP                            kdorsney@morrisjames.com
  89 Headquarters Plaza
  North Tower, 14th Floor                           Counsel for Defendant Honour Lab Ltd.
  Morristown, NJ 07960
  (973) 998-7722
  dshelhoff@pergamentcepeda.com




                                                1
 Case 1:19-cv-01954-LPS Document 13 Filed 01/21/20 Page 2 of 2 PageID #: 280




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 OTSUKA PHARMACEUTICAL CO., LTD.
 AND H. LUNDBECK A/S,

                  Plaintiffs,
                                                     Civ. Action No. 19-cv-1954-LPS
                      v.

 HETERO USA, INC., HETERO DRUGS,
 LTD., HETERO LABS, LTD., UNIT-V
 HETERO LABS, LTD. and HONOUR LAB
 LTD.,
                Defendants.


[PROPOSED] ORDER GRANTING DEFENDANT HONOUR LAB LTD.’S MOTION TO
     DISMISS PLAINIFF’S COMPLAINT AGAINST DEFENDANT HONOUR
                  PURSUANT TO FED. R. CIV. P. 12(b)(6)

       The Court having reviewed the submissions regarding Defendant Honour Lab Ltd.’s

Motion to Dismiss the Complaint (D.I. 1) for Failure to State a Claim pursuant to Fed. R. Civ. P.

12(b)(6), it is hereby ORDERED:

       Defendant’s Motion to Dismiss for Failure to State a Claim is GRANTED and the

caption is amended to delete defendant Honour.



       SO ORDERED this ______ day of _________, 2020.


                                            ________________________________
                                            United States District Court Judge, Chief




                                                 2
